The motion for a nonsuit was properly denied By the terms of the contract the defendants were not required to *Page 615 
pay the royalty until they sold and received payment for the arms. They did not sell until after Lindner's death. The original grant of administration was to the plaintiff in 1879. No cause of action accrued until his appointment, and the statute did not begin to run until that time. Murray v. East India Co., 5 B.  Al. 204; Fergusson v. Fyffe, 8 Cl,  F. 121; Hobart v. Conn. Turnpike Co., 15 Conn. 145; Andrews v. Hartford c. Railroad, 34 Conn. 57; Benjamin v. De Groot, 1 Denio 151, 153; Brewster v. Brewster, 52 N.H. 52, 59. Assuming all the facts to be established which Katzenmeyer's testimony tended to prove, the action is properly brought in the name of the plaintiff. 2 Gr. Ev., s. 478; Bish. Con., ss. 360, 361, 392, 395; Coll. Part., s. 653; Sto. Ag. (6th ed) ss. 37, 160, a. 402, 403; Doe v. Thompson, 22 N.H. 217; Chandler v. Coe, 54 N.H. 561, 573; Goodall v. Insurance Co., 25 N.H. 169, 187; Sanders v. Insurance Co., 44 N.H. 238, 245.
The question whether the license to Allen was known to the defendants when they executed the contract was irrelevant. The license itself was immaterial in the absence of evidence that Allen acted under it.
Evidence of the invalidity of the patent was properly rejected. Lawes v. Purser, 6 E.  B. 930; Noton v. Brooks, 7 H.  N. 499; Trotman v. Wood, 16 C. B. N.S. 479; Adie v. Clark, 3 Ch. Div. 134; Clark v. Adie, 2 App. Ca. 423; Kinsman v. Parkhurst, 18 How. 289; Springfield v. Drake, 58 N.H. 19.
The evidence that Lindner knew the patent was invalid, and that the defendants were induced to make the contract by his false representations that it was valid, was not relevant to the issues tried, and was properly excluded. It had no tendency to show a failure of consideration, for which purpose alone it was offered. The consideration was, not the patent, but the right to manufacture arms under it. It does not appear, and no evidence was offered tending to show, that the defendants did not enjoy under the contract all the benefits and advantages which they could have obtained if the representations had been true, or that they were in any way damnified by the representations. They cannot complain of false statements which have caused them no injury. Springfield v. Drake, 58 N.H. 20, 21.
Judgment for the plaintiff.
STANLEY, J., did not sit: the others concurred. *Page 616